DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any 


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 2, “a tissue” should read “the tissue”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said images" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite that images were obtained.

Claim 1 recites the limitation "the kinematics" in line 10.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite that kinematics were obtained.
Claim 8 recites the limitation "the kinematics" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite that kinematics were obtained.
Claim 8 recites the limitation "the images" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite that images were obtained.
Claim 8 recites the limitation "the dimension" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite that a dimension was determined.
Claim 8 recites the limitation "the initial image" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite that an initial image was obtained.
Claim 8 recites the limitation "the path line" in line 13.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite that a path line was drawn or obtained.

Claim 14 recites the limitation "the dimension" in line 3.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite that a dimension was determined.
Claim 14 recites the limitation "the initial image" in line 8.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite that an initial image was obtained.
Claim 14 recites the limitation "the path line" in line 13.  There is insufficient antecedent basis for this limitation in the claim. The claim does not previously recite that a path line was drawn or obtained.
Claims 8 and 14 recite the limitation “formed by its corners align” which is considered indefinite. It is unclear what is considered to be “its” based on the claim language. For the purpose of examination it will be interpreted that “its” is referring to the VM markers.
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-12, and 14-18 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Lysyansky et al. (US 20040143189, hereinafter Lysyansky).
Regarding claim 1, Lysyansky teaches a system for imaging a tissue (Abstract), comprising: 
an apparatus for obtaining an image of a tissue (ultrasound system 100 in fig. 1, specifically transducer 104), 
an image processing apparatus (the circuitry of ultrasound system 100) for determining a virtual marker (VM) (136 in fig. 3 and 142, 144 in fig. 4), wherein said image processing apparatus is capable of forming a coordinate system for determination of basis vectors (fig. 5 shows one of the virtual markers located within a coordinate plane meaning the system generates a coordinate system for the image which by definition means the basis vectors are determined as the basis vectors are a set of vectors that make up the coordinate system space, in this case the X and Y axis), organizing said images into a time series of pairs ([0037]-[0038] discloses a current and a consecutive frame are used making the two frames a time series pair and because the frames are only compared from the current frame to the next consecutive frame the image frames remain a pair), performing an image analysis, such as particle image velocimetry (PIV) to obtain vector field time series ([0038] discloses a cross-correlation technique is used to analyze the images and [0036] discloses “an image processing algorithm was developed to recognize and select the features 136”, [0040] equation 1 was used to identify the 2D velocity vector between the first and second location of a specific feature, the velocity vector represents the displacement between the first and second location in the frames obtained over time. Based on the use of the term “such as” the use of PIV for image analysis is not currently required), and placing VMs upon the initial images in order to align said VMs with the basis vectors ([0035]-[0037] disclose that features 136 and 142 in the current frame are illustrated using small bullets, by placing the small bullets within the image frame the system is aligning the bullets to the basis vectors that make up the image frame), determining instantaneous dimension components of each VM (fig. 5 and [0038]-[0040] disclose the feature locations are plotted on a graph 150 and the distance between the first and second feature locations is measured meaning the dimensional components along the X and Y axis are known for both the first and second feature location), establishing a linear strain time series for each VM ([0057] and fig. 10 show the longitudinal strain over time of the sample points which is seen as the same as linear strain), and establishing an angular strain time series on each VM ([0057] and fig. 10 disclose that the transverse components of strain can also be shown. Transverse strain occurs across the main axis L meaning it is representative of the shear strain on the heart which alters the angle of the features. By calculating the transverse strain the system is also calculating the change in angle of the features [0033]), and 
a display apparatus for recording and displaying the kinematics of the tissue ([0049] discloses the data is displayed on display 118 and archived in a storage medium, [0058] discloses “displaying the data of figs. 8-13 on a display system 118”).
Regarding claim 8, Lysyansky teaches a non-transitory computer readable storage medium configured to store instructions that, when executed by a processor included in a computing device ([0029] discloses “the processor 116 is adapted to perform one or more processing operations on the acquired ultrasound information” meaning it has instructions stored thereon in order to perform the processing, cause the computing device to determine the kinematics of a tissue (Abstract), by carrying out steps as described herein: 
obtaining an image time series (step 170 in fig. 7, [0043]); 
determining the dimension of the images ([0032] discloses the analysis is performed on two-dimensional images and fig. 5 shows an XY plane that is used to locate the feature locations within the image meaning the dimension of the space is in 2D); 
forming a coordinate system to determine basis vectors (fig. 5 shows one of the virtual markers located within a coordinate plane meaning the system generates a coordinate system for the image which by definition means the basis vectors are determined as the basis vectors are a set of vectors that make up the coordinate system space, in this case the X and Y axis); 
organizing the images into a time series of pairs ([0037]-[0038] discloses a current and a consecutive frame are used making the two frames a time series pair and because the frames are only compared from the current frame to the next consecutive frame the image frames remain a pair); 
performing particle image velocimetry (PIV)-based or any other cross-correlation analysis on each pair to obtain displacement vector field time series ([0036] discloses “an image processing algorithm was developed to recognize and select the features 136” and [0040] equation 1 was used to identify the 2D velocity vector between the first and second location of a specific feature, the velocity vector represents the displacement between the first and second location in the frames obtained over time);Application Scrial No.: TIBD Filing Date: TBD
forming virtual markers (VMs) on the initial image such that VM segments formed by its corners align with the basis vectors ([0035]-[0037] disclose that features 136 and 142 in the current frame are illustrated using small bullets, by placing the small bullets within the image frame the system is aligning the bullets to the basis vectors that make up the image frame, drawing segments virtually and horizontally across the bullets shows the virtual marker is aligned with the basis vectors (x and y axis)); 
correlating the path line of the VM corners for each VM using the vector field time series ([0040] and fig. 5 disclose velocity vector 156 which shows that path line from the first location of the feature to the second location of the feature, and that the velocity vector 156 is determined for each feature 136 in fig. 3); 
determining a linear strain time series for each VM ([0057] and fig. 10 show the longitudinal strain over time of the sample points which is seen as the same as linear strain); 
determining an angular strain time series for each VM ([0057] and fig. 10 disclose that the transverse components of strain can also be shown. Transverse strain occurs across the main axis L meaning it is representative of the shear strain on the heart which alters the angle of the features. By calculating the transverse strain the system is also calculating the change in angle of the features [0033]); and 
recording and displaying the kinematics of said tissue ([0049] discloses the data is displayed on display 118 and archived in a storage medium, [0058] discloses “displaying the data of figs. 8-13 on a display system 118”).

Regarding claim 14, Lysyansky teaches a method for determining tissue kinematics (Abstract), comprising: 
obtaining an image time series (step 170 in fig. 7, [0043]); 
([0032] discloses the analysis is performed on two-dimensional images and fig. 5 shows an XY plane that is used to locate the feature locations within the image meaning the dimension of the space is in 2D); 
forming a coordinate system to determine basis vectors (fig. 5 shows one of the virtual markers located within a coordinate plane meaning the system generates a coordinate system for the image which by definition means the basis vectors are determined as the basis vectors are a set of vectors that make up the coordinate system space, in this case the X and Y axis); 
organizing the images into a time series of pairs ([0037]-[0038] discloses a current and a consecutive frame are used making the two frames a time series pair and because the frames are only compared from the current frame to the next consecutive frame the image frames remain a pair); 
performing particle image velocimetry (PIV)-based or any other cross-correlation analysis on each pair to obtain displacement vector field time series ([0036] discloses “an image processing algorithm was developed to recognize and select the features 136” and [0040] equation 1 was used to identify the 2D velocity vector between the first and second location of a specific feature, the velocity vector represents the displacement between the first and second location in the frames obtained over time); 
forming virtual markers (VMs) on the initial image such that VM segments formed by its corners align with the basis vectors ([0035]-[0037] disclose that features 136 and 142 in the current frame are illustrated using small bullets, by placing the small bullets within the image frame the system is aligning the bullets to the basis vectors that make up the image frame, drawing segments virtually and horizontally across the bullets shows the virtual marker is aligned with the basis vectors (x and y axis)); 
correlating the path line of the VM corners for each VM using the vector field time series ([0040] and fig. 5 disclose velocity vector 156 which shows that path line from the first location of the feature to the second location of the feature, and that the velocity vector 156 is determined for each feature 136 in fig. 3); 
determining a linear strain time series for each VM ([0057] and fig. 10 show the longitudinal strain over time of the sample points which is seen as the same as linear strain); 
determining an angular strain time series for each VM ([0057] and fig. 10 disclose that the transverse components of strain can also be shown. Transverse strain occurs across the main axis L meaning it is representative of the shear strain on the heart which alters the angle of the features. By calculating the transverse strain the system is also calculating the change in angle of the features [0033]); and 
recording and displaying the kinematics of said tissue ([0049] discloses the data is displayed on display 118 and archived in a storage medium, [0058] discloses “displaying the data of figs. 8-13 on a display system 118”).

Regarding claims 2, 9, and 15, Lysyansky teaches the system of claim 1, non-transitory computer readable storage medium of claim 8, and method of claim 14, as set forth above. Lysyansky further teaches the image is obtained from a group consisting of: ultrasound, magnetic resonance imaging (MRI), and CT scan ([0028] discloses the image is obtained using ultrasound).
Regarding claims 3, 10, and 16, Lysyansky teaches the system of claim 1, non-transitory computer readable storage medium of claim 8, and method of claim 14, as set forth above. Lysyansky further teaches determination of spatial variation of tissue kinematics by using multiple VMs (Abstract, [0011], [0046], [0058], disclose a continuous spatial velocity distribution of the features 136 is reconstructed using the velocity vectors of the features 136).
Regarding claims 4, 11, and 17, Lysyansky teaches the system of claim 1, non-transitory computer readable storage medium of claim 8, and method of claim 14, as set forth above. Lysyansky further teaches determination of temporal variation of tissue kinematics by using multiple VMs (Abstract, [0011], [0052], [0054], [0060] disclose a continuous temporal velocity distribution of the features 136 is reconstructed using the velocity vectors of the features 136).
Regarding claims 5, 12, and 18, Lysyansky teaches the system of claim 1, non-transitory computer readable storage medium of claim 8, and method of claim 14, as set forth above. Lysyansky further teaches determination of both spatial and temporal variation of tissue kinematics by using multiple VMs ([Abstract], [0011], disclose both spatial and temporal velocity distributions of the features 126 are reconstructed using the velocity vectors of the features 136).
Regarding claim 7, Lysyansky teaches the system of claim 1, as set forth above. Lysyansky further teaches the system comprises a computer ([0029], processor 116 in fig. 1 performs the functions of a computer and is therefore a computer).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lysyansky in view of Lo Nero et al. (EP 1876567, hereinafter Lo Nero).
Regarding claims 6, 13, and 19, Lysyansky teaches the system of claim 1, non-transitory computer readable storage medium of claim 8, and method of claim 14, as set forth above. Lysyansky does not specifically teach the image processing apparatus is further capable of populating images with artificial particles.
However,
Lo Nero in a similar field of endeavor teaches an image processing apparatus is further capable of populating images with artificial particles ([0149] disclose the border line and reference points are superimposed in the displayed B-mode image, by superimposing the displayed image with highlighted lines and points artificial particles are being populated into the images).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, non-transitory computer readable storage medium, and method disclosed by Lysyansky to have the image processing apparatus be capable of populating images with artificial particles. The motivation to apply the known technique of populating images with artificial particles of Lo Nero to the system, non-transitory computer readable storage medium, and method of Lysyansky would be to allow for the predictable results of having the user be able to follow a specific region during the procedure.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/A.W.B./Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793